UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-2225


MATTHEW J. SHORTT,

                Plaintiff - Appellant,

          v.

IMMIGRATION REFORM LAW INSTITUTE, IRLI; SHARMA HAMMOND, Esq.,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.    Claude M. Hilton, Senior
District Judge. (1:11-cv-00144-CMH-TCB)


Submitted:   April 18, 2012                   Decided:   May 8, 2012


Before NIEMEYER, MOTZ, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Matthew J. Shortt, Appellant Pro Se. William Leonard Mitchell,
II, Tracie Noelle Wesner, ECCLESTON & WOLF, PC, Fairfax,
Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                Matthew J. Shortt appeals the district court’s order

granting summary judgment to Defendants in his legal malpractice

action.     We affirm.

                This court reviews de novo a district court’s order

granting        summary     judgment,        viewing     the   facts      and    drawing

reasonable inferences therefrom in the light most favorable to

the non-moving party.             Bonds v. Leavitt, 629 F.3d 369, 380 (4th

Cir. 2011).        Summary judgment may be granted only when “there is

no genuine issue as to any material fact and the movant is

entitled to judgment as a matter of law.”                          Fed. R. Civ. P.

56(a); see also Celotex Corp. v. Catrett, 477 U.S. 317, 322

(1986).          “[T]here    is    no      issue   for   trial    unless        there   is

sufficient evidence favoring the nonmoving party for a jury to

return a verdict for that party.”                    Anderson v. Liberty Lobby,

Inc., 477 U.S. 242, 249 (1986).                     For a non-moving party to

present     a    genuine     issue      of   material     fact,   “[c]onclusory         or

speculative        allegations        do     not   suffice,      nor   does      a   mere

scintilla of evidence in support of [the non-moving party’s]

case.”      Thompson v. Potomac Elec. Power Co., 312 F.3d 645, 649

(4th Cir. 2002) (internal quotation marks omitted).

                Because     neither     party      quarrels    with    the       district

court’s decision to apply the substantive law of Virginia, we

will   do   the     same.      A     successful     Virginia      legal    malpractice

                                              2
plaintiff must demonstrate:         (1) the existence of an attorney-

client relationship creating a duty; (2) a breach of that duty

by the attorney; and (3) damages that were proximately caused by

the attorney’s breach of duty.            Williams v. Joynes, 677 S.E.2d

261, 264 (Va. 2009).

             Shortt first contends that the district court erred in

finding that his failure to set forth expert testimony was fatal

to     his   claim.     Shortt   supports    his    argument     with    little

authority beyond his own astonishment that a court could find

otherwise.      Virginia law, however, requires expert testimony in

all but the most flagrant of professional malpractice cases:

“Unless a malpractice case turns upon matters within the common

knowledge of laymen, expert testimony is required to establish

the appropriate professional standard, to establish a deviation

from that standard, and to establish that such a deviation was

the proximate cause of the claimed damages.”                Seaward Int’l,

Inc.    v.   Price    Waterhouse,   391    S.E.2d   283,   287    (Va.    1990)

(internal citations omitted); see also Lyle, Siegel, Croshaw &

Beale, P.C. v. Tidewater Capital Corp., 457 S.E.2d 28, 33 (Va.

1995) (expert testimony generally required to establish standard

of care in “highly technical professions” such as law).

             We do not find that Shortt’s malpractice claims fall

within the narrow class of straightforward malpractice claims

exempted from expert testimony.             Cf. Polyzos v. Cotrupi, 563

                                      3
S.E.2d   775,       778       (Va.    2002)    (expert    testimony          not    needed    to

demonstrate realtor’s negligence in offering to sell property

that he had not been authorized to sell); Easterling v. Walton,

156   S.E.2d     787,      791       (Va.   1967)   (“The      inadvertent         failure    of

defendant      to     remove          the     [surgical       tool]    from        plaintiff’s

abdominal cavity before closing the operation wound constitutes

such an act or omission in the performance of the duty owed to

plaintiff that a layman could infer negligence without the aid

of    expert     testimony.”).                The   measure       of       proper     attorney

performance in an administrative adjudication and the duty of an

attorney to advise her client with regard to the scope of her

representation are somewhat more nuanced than a surgeon sewing

up a patient with a surgical tool still inside.

            As      an    alternative          basis    for    summary       judgment,       the

district    court         found      that     any   negligence        of    the     Defendants

caused no injury to Shortt’s underlying legal claims because his

claims lacked legal merit.                   Although Shortt broadly derides the

Defendants’ handling of his underlying claims in his opening

brief, he fails to educate us on how his claims could have been

successfully prosecuted.                    Even granting Shortt’s opening brief

the benefit of a liberal construction, we find little more than

Shortt’s conclusory supposition that the district court erred

and an invitation for us to comb through the record to uncover

the    error.            In     short,       Shortt’s     opening          brief    fails     to

                                                4
sufficiently      identify    legal   error    with   the   district    court’s

order.

               Accordingly, we affirm the district court’s grant of

summary judgment.         We dispense with oral argument because the

facts    and    legal   contentions   are     adequately    presented    in   the

materials      before   the   court   and   argument    would   not     aid   the

decisional process.

                                                                        AFFIRMED




                                       5